United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-4
Issued: April 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 27, 2007 appellant, through counsel, filed a timely appeal of the April 20,
2007 merit decision of an Office of Workers’ Compensation Programs’ hearing representative,
which denied an increase in her schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction of the merits of this appeal.
ISSUE
The issue is whether appellant has more than impairment of the left upper extremity.
FACTUAL HISTORY
This case has previously been before the Board. In a June 9, 2005 decision, the Board
found a conflict in the medical opinion evidence between Dr. Richard H. Bennett, an Office
referral physician, and Dr. David Weiss, an attending osteopath, as to whether appellant had
more than a 10 percent impairment of her left upper extremity.1 The Board remanded the case
1

Docket No. 04-1490 (issued June 9, 2005).

for the Office to refer her for an impartial medical examination. The facts and the circumstances
of the case as set forth in the Board’s prior decision are incorporated herein by reference.2
On February 28, 2006 the Office referred appellant to Dr. Menachem M. Meller, a Boardcertified orthopedic surgeon, selected as the impartial medical specialist. In a March 27, 2006
medical report, Dr. Meller reviewed a history of her October 25, 1985 employment injury,
medical treatment and social, family and vocational background. He provided a detailed review
of her medical records.
On physical examination, Dr. Meller removed a Futura wrist splint she was wearing on
the left wrist and a Neoprene splint on the right wrist. He reported essentially normal findings
regarding the upper extremities. Dr. Meller stated that range of motion testing of the cervical
spine was slow and deliberate with cogwheeling maneuvering which indicated symptom
embellishment that could not be explained based on appellant’s complaints or findings. She had
normal flexion to within two fingerbreadths, 40 degrees of extension and 60 degrees of left and
right lateral rotation. Dr. Meller stated that the midline of the cervical spine, the trapeze,
paravertebral muscles, splenius capitis, sternocleidomastoid, anterior and posterior triangle of the
neck and periscapular muscles were palpated.
Range of motion measurements for both shoulders included 90 degrees of flexion on the
right and 70 degrees of flexion on the left with a soft endpoint, cogwheeling maneuvering which
indicated positional restriction, 80 degrees of abduction on the right and 70 degrees of abduction
on the left. Dr. Meller stated that appellant was able to reach the back of her head and internally
rotate to T12. He reported a forearm circumference of 22.5 centimeters on the right and 22.2
centimeters on the left consistent with right hand dominance. Dr. Meller found no sensory loss
of both forearms. He noted appellant’s complaint of burning numbness in both wrists to the
fingertips which was a classic glove distribution which was nonphysiologic for any neurologic
dysfunction. An Alan’s test demonstrated distal symptoms which indicated a vascular basis for
her symptoms resulting from age and presumably a smoking addiction. Tinel’s testing at the
cubital, carpal and radial tunnels and Watson’s and Schuck’s testing were unremarkable.
A Finklestein’s test was negative. Dynamometer testing using a GMR dynamometer at positions
1, 3, 5 on the right were 2, 5, 10, 5 and 6 and on the left were 2, 0, 1, 1 and 1.
Repeat sensory testing resulted in statements of the left forearm, i.e., a cylindrical manner
from the elbow to the wrist, but not above, beyond or different which could not be further
qualified. Regarding the elbow appellant had a carrying angle of approximately 10 degrees, no
warmth, swelling or synovitis. She was able to fully extend the elbows without hyperextension
or flex to 145 degrees which was normal. Range of measurements for the forearm of 80 degrees
of supination and 90 degrees of pronation were within normal limits. Range of motion
measurements for the wrist included 70 degrees of extension, 75 degrees of flexion, 35 degrees
of ulnar deviation and 25 degrees of radial deviation.

2

On October 24, 1985 appellant, then a 38-year-old window clerk, sustained injury when she was struck on the
head with a mail door and injured her neck. The Office accepted the claim for cervical sprain and left brachial
plexopathy On February 18, 2000 she filed a claim for a schedule award. By decision dated July 31, 2000, the
Office granted appellant a schedule award for a 10 percent impairment of the left upper extremity.

2

Dr. Meller asked appellant to define where her symptoms were located and she was
unable to demonstrate the anatomic location. He was unable to substantiate that, in fact any
impairment was present as there was no response to his question. Dr. Meller opined that if
appellant had no demonstrable impairment, it did not exceed the 10 percent impairment
previously awarded. In determining her impairment based on the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001),
Dr. Meller stated that appellant undoubtedly had cervical spine degeneration that would limit her
rotation. He applied the diagnosis-based estimates method to his cervical spine findings to
determine that she fell into Category 1 which constituted a zero percent impairment of the whole
person (A.M.A., Guides 292). Regarding the upper extremity, Dr. Meller stated that appellant
had less than full maximal shoulder motion but, there was evidence of lack of valid effort. Based
on page 19 of the A.M.A., Guides, he could modify an impairment rating when there was
insufficient evidence to verify an impairment of a certain magnitude. In addition, he stated that
there was no evidence to suggest that appellant had an accepted shoulder condition. Therefore,
she demonstrated less than full maximal shoulder motion had no specific relevance in this
context. Dr. Meller determined that she had normal elbow motion which constituted a zero
percent impairment to this region (A.M.A., Guides 472, Figure 16-34). He determined that 80
degrees of supination and 80 degrees of pronation of the forearm was normal and constituted a
zero percent impairment (A.M.A., Guides 473, Figure 16-36 and A.M.A., Guides 474, Figure
16-37). Dr. Meller further determined that appellant had normal range of motion of the wrist
which constituted a zero percent impairment. (A.M.A., Guides 467, 469, Figures 16-28, 16-31).
He stated that appellant could make a full fist bringing the fingertips down to the palm with good
grip strength pinch and apposition resulting in a zero percent impairment (A.M.A., Guides 464,
Figure 16-24). Appellant had normal thumb movements resulting in a zero percent impairment
(A.M.A., Guides 449, Figure 16-8). Dr. Meller stated that appellant did not have carpal tunnel
syndrome based on a normal September 21, 1999 electromyogram (EMG) as no abnormalities
were demonstrated. He noted that the somatosensory evoked potential (SSEP) of the ulnar and
median nerves performed by Dr. Apollo M. Arenas, a Board-certified neurologist, was also
normal. Dr. Meller indicated that Dr. Arenas’ September 14, 2000 and October 2, 2001 EMGs
revealed mild left median nerve entrapment and mild ulnar nerve entrapment at the wrist. A
November 21, 2001 follow-up evaluation still revealed mild left median nerve entrapment
neuropathy of the wrist and no presence of Guyon’s canal neuropathy. Dr. Meller explained that
EMGs in a 50-year-old individual could have conduction delays as a result of numerous
conditions. He stated that decades of a smoking addiction undoubtedly damaged the nerves, i.e.,
caused basal spasm in the nerve root by causing spasm on the basilar nerve, as well as, direct
damage to the nerves by the toxins contained in the cigarette smoke.
Dr. Meller opined that there were no objective findings of carpal tunnel syndrome and
therefore no additional work-related impairment was warranted. He stated that appellant may
have some subtle findings regarding her nerve dysfunction but, clearly there were no obvious
findings such as a positive Tinel’s sign, atrophy or reproducible weakness on a credible basis.
Dr. Meller stated that appellant’s light-duty positions beginning in 1985, i.e., typing, caused her
carpal tunnel syndrome. He noted that there was a body of knowledge which was strongly
against the opinion that carpal tunnel syndrome was work related, particularly in the absence of
compelling evidence to the contrary. Dr. Meller stated that there was an obvious contradiction
regarding the prior 10 percent schedule award as one could not have a 10 percent impairment of
the left upper extremity on September 4, 2000 as a result of an October 24, 1985 employment
3

injury and have a 53 percent impairment on December 28, 2001 at the same American
Independent Injury site.
On August 2, 2006 Dr. Morley Slutsky, an Office medical adviser, reviewed the medical
records. He agreed with Dr. Meller’s opinion that appellant had no more than a 10 percent
impairment of the left upper extremity. Dr. Slutsky stated that Dr. Meller clearly addressed all
possible impairment and found no ratable impairments. Dr. Slutsky also stated that Dr. Meller
reported no objective findings of carpal tunnel syndrome based on EMG testing.
By decision dated September 22, 2006, the Office denied appellant’s claim for an
additional schedule award. It found that Dr. Meller’s March 27, 2006 impartial medical opinion
that appellant did not have more than 10 percent impairment of the left upper extremity, was
entitled to special weight.
In a September 26, 2006 letter, appellant, through counsel, requested an oral hearing
before an Office hearing representative.
In an April 20, 2007 decision, an Office hearing representative affirmed the
September 22, 2006 decision.
The hearing representative accorded special weight to
Dr. Meller’s March 27, 2006 impartial medical report.
LEGAL PRECEDENT
A claim for an increased schedule award may be based on new exposure.3 Absent any
new exposure to employment factors, a claim for an increased schedule award may also be based
on medical evidence indicating that the progression of an employment-related condition has
resulted in a greater permanent impairment than previously calculated.4
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.7 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.8

3

Linda T. Brown, 51 ECAB 115 (1999).

4

Id.

5

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

6

20 C.F.R. § 10.404.

7

5 U.S.C. § 8107(c)(19).

8

See supra note 6.

4

In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.9
ANALYSIS
In a March 27, 2006 report, Dr. Meller, the impartial medical specialist, provided range
of motion findings regarding appellant’s cervical spine, shoulder and left elbow, forearm, wrist
and hand. He stated that appellant had cervical spine degeneration that could limit her range of
motion. Utilizing diagnosis-based estimates, Dr. Meller determined that appellant fell into
Category 1 which constituted a zero percent impairment of the cervical spine (A.M.A., Guides
292). He stated that there was no evidence that appellant sustained a shoulder condition.
Therefore, appellant demonstrated less than full maximal shoulder motion was not relevant.
Dr. Meller determined that she had normal elbow motion which constituted a zero percent
impairment to this region (A.M.A., Guides 472, Figure 16-34). He further determined that 80
degrees of supination and 80 degrees of pronation of the forearm was normal and constituted a
zero percent impairment (A.M.A., Guides 473, Figure 16-36 and A.M.A., Guides 474, Figure
16-37). Regarding the wrist, Dr. Meller found that 70 degrees of extension, 75 degrees of
flexion, 35 degrees of ulnar deviation and 25 degrees of radial deviation constituted a 0 percent
impairment (A.M.A., Guides 467, 469, Figures 16-28, 16-31). He found that appellant’s hand
had normal range of motion which constituted a zero percent (A.M.A., Guides 464, Figure
16-24). Dr. Meller stated that her thumb was also normal which represented a zero percent
impairment (A.M.A., Guides 449, Figure 16-8).
Dr. Meller stated that EMG testing revealed no evidence of carpal tunnel syndrome and
mild left median nerve entrapment and mild ulnar nerve entrapment at the wrist. He noted that
SSEP testing of the ulnar and median nerves were within normal limits. Dr. Meller opined that
there was no objective evidence of carpal tunnel syndrome and therefore appellant had no
additional work-related impairment. He stated that she had some subtle findings regarding her
nerve dysfunction but, clearly there were no obvious findings such as a positive Tinel’s sign,
atrophy or reproducible weakness on a credible basis. Dr. Meller stated that appellant’s lightduty positions beginning in 1985 which involved typing caused her carpal tunnel syndrome. He
noted a widely held opinion that carpal tunnel syndrome was not work related in the absence of
compelling evidence to the contrary. Dr. Meller concluded that there was an obvious
contradiction regarding the prior schedule award and the objective findings on his evaluation,
noting that he was unable to substantiate any impairment.
Dr. Slutsky, an Office medical adviser, agreed with Dr. Meller’s findings. He opined that
appellant had no more than a 10 percent impairment of the left upper extremity. Dr. Slutsky
stated that Dr. Meller clearly addressed all possible impairments and found no ratable
impairments and he found no objective findings of carpal tunnel syndrome based on EMG
testing.

9

Gloria J. Godfrey, 52 ECAB 486 (2001).

5

The Board finds that Dr. Meller properly applied the A.M.A., Guides and provided a
detailed and well-rationalized report for finding that appellant has no additional work-related
permanent impairment of the left upper extremity. The Board notes that it appears Dr. Meller
inadvertently stated that appellant’s zero percent impairment of the cervical spine was based on
page 292 of the A.M.A., Guides rather than Table 15.5 on page 392 of the A.M.A., Guides as his
findings correlate to a zero percent impairment under Category 1 of Table 15.5. The Board finds
that Dr. Meller’s opinion, is entitled to special weight as the impartial medical specialist. The
medical evidence does not establish more than a 10 percent impairment of the left upper
extremity.
On appeal, appellant’s attorney contends that Dr. Meller’s grip strength findings cannot
be understood and that Dr. Meller ignored EMG findings of carpal tunnel syndrome. Office
procedures clearly provide that grip and/or pinch strength should not be used to calculate upper
extremity impairment caused by a compression neuropathy such as carpal tunnel syndrome.10
Additionally, the carpal tunnel syndrome was not found to be employment related.
Counsel further contends that Dr. Meller did not conduct a thorough medical examination
which included motor strength testing of the tricep or bicep muscles. The Board, however, finds
that a review of Dr. Meller’s March 27, 2006 report refutes counsel’s assertion. Dr. Meller
provided an accurate history of appellant’s work-related injury and medical treatment. After a
thorough examination, he opined that appellant did not have more than a 10 percent impairment
of the left upper extremity. Dr. Meller provided a proper analysis of the factual and medical
history, his findings on examination and reached conclusions regarding the extent of appellant’s
left upper extremity impairment in accordance with the A.M.A., Guides.11
CONCLUSION
The Board finds that since the evidence of record does not establish more than the 10
percent left upper extremity impairment previously awarded, the Office properly denied
appellant’s request for an increased schedule award.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 Exhibit 4 (June 2003).

11

Pamela K. Guesford, 53 ECAB 726 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

